t c memo united_states tax_court hospital corporation of america and subsidiaries petitioners v commissioner of internal revenue respondent docket nos filed date n jerold cohen randolph w thrower j d fleming jr walter h wingfield stephen f gertzman reginald j clark amanda b scott walter t henderson jr william h bradley and john w bonds jr for petitioners in docket no n jerold cohen randolph w thrower j d fleming jr walter h wingfield stephen f gertzman reginald j clark these cases were consolidated for purposes of trial briefing and opinion and will hereinafter be referred to as the instant case amanda b scott walter t henderson jr william h bradley john w bonds jr and daniel r mckeithen for petitioners in docket no n jerold cohen walter h wingfield stephen f gertzman amanda b scott reginald j clark randolph w thrower walter t henderson jr and john w bonds jr for petitioners in docket no n jerold cohen reginald j clark randolph w thrower walter t henderson and john w bonds jr for petitioners in docket no robert j shilliday vallie c brooks and william b mccarthy for respondent memorandum findings_of_fact and opinion wells judge respondent determined deficiencies in petitioners' consolidated corporate federal income taxes as follows year deficiency dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure respondent also determined that petitioners are liable for increased interest under sec_6621 c for each year in issue the issue we decide in the instant opinion3 is whether respondent's determination changing certain petitioners from a hybrid method_of_accounting to an overall accrual_method of accounting for the taxable years ended through was an abuse of respondent's discretion findings_of_fact some of the facts have been stipulated for trial pursuant to rule the stipulated facts are incorporated herein by reference and are found accordingly during the years in issue petitioners were members of an affiliated_group_of_corporations whose common parent was hospital unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the instant case involves several issues some of which have been settled the issues remaining for decision involve matters falling into four reasonably distinct categories which the parties have denominated as the tax_accounting issues the macrs depreciation issue the healthtrust issue and the captive insurance or parthenon insurance co issues issues involved in the first three categories were presented at a special trial session and the captive insurance issues were severed for trial purposes and were presented at a subsequent special trial session separate briefs of the parties were filed for each of the distinct categories of issues the instant opinion involves one of the tax_accounting issues the other issues remaining for decision will be addressed in one or more separate opinions subsequently to be released corporation of america hca hca maintained its principal offices in nashville tennessee on the date the petitions were filed for each of the years involved in the instant case hca and its domestic subsidiaries filed a consolidated u s_corporation income_tax return on form_1120 with the director of the internal_revenue_service center at memphis tennessee general background in park view hospital inc was incorporated under the laws of the state of tennessee during park view hospital inc joined with other hospitals to form hca and thereafter until hca stock was publicly held and traded on the new york stock exchange petitioners' primary business is the ownership operation and management of hospitals as of date petitioners owned and operated hospitals by the end of petitioners owned and operated hospitals through corporations hca and its subsidiaries were formed as for-profit corporations based on the theory that operating health care during hca became a privately held corporation and remained so until when it again went public and changed its name to hca-hospital corp of america on date the corporation was merged with and into galen healthcare inc a subsidiary of columbia healthcare corp of louisville kentucky and such subsidiary changed its name to hca-hospital corp of america on that same date the parent changed its name to columbia hca healthcare corporation facilities as a group promotes greater efficiency and provides economies of scale and thereby generates a profit hca was one of the first public corporations to operate hospitals as a for- profit business most of petitioners' hospitals are acute care hospitals providing a facility personnel equipment and medical_supplies and pharmaceutical sec_5 needed to perform medical and surgical procedures to treat injured or sick persons with various physical disorders some of petitioners' facilities are psychiatric hospitals providing medical treatment to persons with mental or emotional disorders and drug and alcohol dependency problems certain petitioners operate a variety of medically related businesses ancillary to the hospitals including laundries office buildings home health care facilities ambulance companies and laboratories description of petitioners' hospitals all of petitioners' hospitals maintain and operate patient floors on which patient rooms are situated they also maintain and operate kitchens which are used to prepare food for patients and for the hospital cafeterias hereinafter we sometimes will use the term medical supply to refer to a medical supply or pharmaceutical the parties have stipulated that our holding relating to the change in method_of_accounting adjustments for petitioners' hospitals shall also apply to the change in method_of_accounting adjustments proposed for petitioners' medically related non- hospital businesses acute care hospitals petitioners' acute care hospitals provide to the physicians on their staff and their patients the facilities equipment medical_supplies and nursing and other personnel necessary for the diagnosis and treatment of physical conditions that cannot be performed at the physicians’ own offices the physicians on the medical staff of petitioners' hospitals generally are not employees of the hospital and usually operate medical practices independent of the hospitals they join the staff of the hospital in order to gain access to the hospitals’ facilities for use by them and their patients a wide range of medical procedures is performed in petitioners' hospitals such as diagnostic and surgical procedures inpatient and outpatient emergency treatment child delivery neonatal care and intensive care treatment most of those procedures require the use of medical_supplies petitioners' hospitals employ administrative personnel nurses patient attendants laboratory technicians physical therapists and other medical personnel to provide medical treatment to patients under the direction and supervision of the patient's attending physician all registered nursing positions and many other positions require special professional or technical training and or certification when admitted to one of petitioners' hospitals a patient is required to sign various releases insurance assignments and patient agreements the hospital generally requires each patient to agree to pay for all charges incurred while in the hospital upon demand by the hospital medicare blue cross health_maintenance_organization hmo and some other insurance plan patients however are responsible only for a copayment for acute care hospital patients the nurses and patient attendants perform a wide variety of services including but not limited to assisting physicians during patient examinations and medical procedures and treatments administering medications preparing and operating specialized equipment used in treating patients monitoring patients' conditions serving meals to patients and regulating and monitoring their food intake assisting in bathing patients and helping them into and out of bed nurses and other hospital personnel also are involved in surgical procedures performed at a hospital if an acute care hospital maintains a delivery room and obstetric care and newborn care units delivery room nurses and other staff employees assist the physician in the delivery of newborn infants provide daily during the years involved petitioners received reimbursements from medicare equal to percent to percent of the total operating revenues reported on the forms 10-k filed with the securities_and_exchange_commission sec when medicare is the third-party payer hospitals can collect only the medicare co-payments from patients should the total payments from medicare and the patient not equal the total amount billed to the patient the hospital is not allowed to collect the difference from the patient nursing care for newborn infants and instruct mothers in postnatal self-care and newborn care for patients in intensive care units the nurses and patient attendants provide care of a more sustained and specialized nature than that provided to the usual medical and surgical patients nurses and attendants also staff the emergency room acute care hospitals generally provide numerous ancillary services in support of basic hospital and nursing care provided to patients ancillary units include laboratories for performing diagnostic and routine laboratory tests of all kinds a blood bank for procuring receiving and storing a supply of blood and blood derivatives to be used in surgery and patient treatment an electrocardiology department for performing a variety of diagnostic testing of patients with heart disease a radiology department for taking radiographs and fluorographs often including a separate cardiac catheterization laboratory ultrasound laboratory nuclear medicine facility angiocardiology center and other units performing various radiological functions and an anesthesiology department for assisting in surgery and other in-hospital procedures by administering gases and other anesthetics the various ancillary departments employ many specially trained personnel who perform specific technical service functions necessary for patient treatment as of date acute care hospitals owned by petitioners were located in states and four foreign countries psychiatric hospitals as of date petitioners did not own any psychiatric hospitals although a number of petitioners' hospitals operated psychiatric wards within them during petitioners acquired and operated psychiatric hospitals at the end of petitioners operated psychiatric hospitals which were located in states and one foreign_country petitioners' psychiatric hospitals provide for the mid- and long-term treatment of persons suffering from mental and emotional diseases and disorders typically these facilities do not provide the broad range of medical treatment provided by petitioners' acute care hospitals petitioners' psychiatric hospitals employ administrative personnel nurses patient attendants counselors therapists pharmacists and other medical personnel to care for patients with mental and emotional diseases and disorders the professional personnel working at psychiatric facilities are trained in procedures such as crisis intervention and special therapies for treating mental problems associated with aging substance abuse sexual abuse depression grief and loss stress management and the emotional problems of adolescence as well as psychotic or chronic disorders the treatment programs at the psychiatric hospitals emphasize not only therapy and counseling but also education and the development of communication skills psychiatric treatment is conducted under the direction of and pursuant to a program prescribed by an attending physician services performed by certain hospital departments the central supply services department the central supply services department central supply and sometimes a separate materials management department purchase and stock the medical and surgical supplies and equipment which are used in the treatment of patients when supplies purchased through central supply or materials management are physically stored in other areas of the hospital such as the operating room or the emergency room employees of central supply regularly replenish such stock central supply or a separate autoclave department also cleans assembles maintains and issues portable apparatus required for patient care and it collects assembles sterilizes and redistributes reusable items all purchasing decisions at petitioners' hospitals are made at the individual hospital level by employees in central supply or the materials management department although the corporate office does negotiate and provide national purchasing contracts that the local hospitals may use at their option the pharmaceutical department personnel in the pharmaceutical department often called the pharmacy procure store control and dispense medications that are used in the treatment of inpatients or outpatients and when necessary compound or mix prescribed medications unavailable in prepackaged unit doses pharmacy items are dispensed only on the order of a physician when the pharmacy receives an order from the nursing unit pharmacy personnel examine the order by reviewing any medications that the patient is already taking and any condition of the patient that may affect what medications the patient should be taking and checking in each case for drug interactions and allergies the pharmacy then fills the order and the medication is dispensed to the nursing unit the medication is administered to the patient by a nurse who records the procedure on a medication administration record mar at the end of each day the pharmacy pulls a copy of the original dispensing order and compares it to the mar to verify that all medications have been administered according to the direction of the physician all pharmacy items are prepared and dispensed under the direction of a licensed pharmacist the pharmacy department typically employs several pharmacists as well as a number of specially trained technicians the pharmacy department also adds medications to intravenous iv solutions such medications are referred to as admixtures admixtures for iv solutions are prepared by pharmacy department personnel under a special hood that filters air to ensure the sterility of the admixture these activities require great care and precision and are usually performed by technicians with special training in the preparation of admixtures although the policy of petitioners' hospitals is not to fill prescriptions for patients after they are discharged from the hospital on occasion a hospital will do so in a situation of extreme hardship as for example when the medication is not readily available at a commercial pharmacy the price charged to a patient for filling a discharge prescription is not the same as the charge posted on a patient bill when administered at the hospital and the charge is not included on the patient's hospital bill the pharmacy also occasionally sells pharmaceutical products to employees and staff physicians at acquisition_cost plus an administration fee the hospital generally records cash sales of drugs and medicines to employees in an account entitled retail pharmacy the pharmacy department does not sell or otherwise provide pharmacy items to the general_public purchasing decisions regarding pharmaceuticals are made at the individual hospital level by employees of the hospital based on formularies established by a hospital committee composed primarily of staff physicians medical records department each hospital maintains a medical records department that stores and retrieves each patient's medical record such record reflects through contemporaneous recordations by the attending physician or nurse a complete summary of all treatment administered to a patient while in the hospital and chronicles the actions taken by the patient's medical doctor and hospital personnel at the direction of the attending physician the patient's medical record also records the patient's progress while in the hospital and the patient's reaction to drugs and various medical procedures other hospital personnel each hospital also employs a staff of engineering and maintenance personnel to repair and to service its nonmedical equipment and a staff of housekeeping and janitorial personnel to maintain required standards of cleanliness petitioners' use of supplies petitioners' hospitals frequently use various medical_supplies in providing medical_care to patients each hospital maintains thousands of different types of medical_supplies for use in treating a wide variety of medical conditions the hospital staff or the attending physician sometimes after consultation with the patient decides which medical_supplies will be used during the patient's stay patients cannot order a particular medical supply numerous medical_supplies are used in performing diagnostic surgical and other procedures on patients including for example scalpels and other surgical instruments sponges surgical drapes surgical gowns towels syringes alcohol preparations drainage and irrigating tubes tourniquets suction tubing and canisters and various iv tubes needle hubs and catheters the medical_supplies used in the treatment of patients are either reusable or disposable reusable medical_supplies such as stainless steel instruments are sterilized and repackaged after each use disposable single-use medical_supplies are increasingly used and include iv solution bags tubing and catheters syringes bedpans diapers egg crate mattresses moisture-barrier pads pillows surgical drapes table covers sterile gloves towels and linens kits for surgical shave prep and scrub prior to incision scalpels with plastic handles and kits for inserting and removing sutures the hospital is responsible for discarding disposable medical_supplies certain other medical_supplies are applied to implanted in otherwise administered to furnished to or used in connection with the treatment of patients examples include casts crutches canes walkers bandages sutures splints skin staples joint replacements pacemakers heart valves orthopedic devices and physical and occupational therapy items such items often leave the acute care hospital with the patient although medical_supplies such as sutures splints skin staples and implants can be removed from the patient only by a physician or other trained medical personnel petitioners' psychiatric hospitals use medical_supplies less frequently in the course of treating their patients than petitioners' acute care hospitals the principal medical_supplies used in psychiatric facilities are prescription drugs and medicines in some instances medical_supplies and equipment might be used in certain treatments such as insulin therapy electroshock therapy and hydrotherapy intravenous solutions during a hospital stay a patient may receive an iv solution the administration of an iv solution involves the injection of a prescribed solution directly into the patient's vein frequently together with prescribed amounts of admixtures the administration of an iv involves a number of steps including preparing the iv solution mixing in any required admixtures in the appropriate quantities distributing the solution to the patient floor assembling the iv apparatus which may consist of a reusable pump and disposable tubing connectors needle hubs and catheters setting the rate of flow monitoring the rate of flow and monitoring the patient's response to the medication monitoring the rate of flow and the patient's reaction are critical aspects of the administration of an iv because the infusion of the iv fluid at too rapid a rate could harm the patient and the patient could have an adverse reaction to medication administered through the iv once the administration of the iv is complete the iv apparatus and any unused iv fluid are disposed of in a biohazardous disposal receptacle to be discarded by the hospital typically the solution used to administer an iv costs about dollar_figure the patient charge for the administration of an iv solution is typically about dollar_figure blood transfusions patients undergoing surgery or other health care treatments may receive transfusions of blood and blood derivatives petitioners' hospitals acquire most of their blood and blood components from the american red cross under agreements providing that all blood remains under the jurisdiction of the red cross until transfused to the patient these agreements prohibit the sale of blood by the hospital they also prohibit the hospital from making any charge to the patient other than the processing fee that the hospital pays to the red cross plus any charge for the services the hospital renders in administering the blood blood transfusions require typing of the patient's blood procuring a supply of blood of the proper type delivering it for administration to the patient assembling the transfusion apparatus and injecting it into the patient monitoring the transfusion carefully detaching the apparatus when the transfusion is completed and disposing of the apparatus and any remaining blood in accordance with appropriate hospital procedures other medical_supplies many ancillary hospital departments utilize supplies in performing their particular specialties for example x-ray film chemicals dyes and nuclear materials are used in radiological diagnostic_procedures anesthetic gases are administered to patients during surgery oxygen is administered to patients by the respiratory therapy department dyes are injected in patients with possible coronary artery disease during the diagnostic procedure known as cardiac catheterization petitioners' purchases of supplies petitioners' hospitals purchase medical_supplies and medical equipment for use in the treatment of patients they purchase some of those items from their suppliers usually the manufacturer of the items at discounts not available to wholesalers retailers or resellers of such items most of the pharmaceutical supply contracts entered into by petitioners' hospitals prohibit the resale of pharmaceuticals by the hospitals and limit the hospitals’ purchases to items for their own use the majority of the medical_supplies are physically located in four departments the operating room materials management and central supply the pharmacy and the laboratory each hospital takes physical inventories of its medical_supplies at yearend for tax years ended through petitioners' hospitals claimed the following supplies expenses and total deductions on their consolidated federal_income_tax returns year supplies expenses total deductions dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number petitioners reported the following supplies expenses and total expenses on their books for the years ended through year supplies expenses total expenses dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number for taxable years ended through the cost of medical_supplies compared to total hospital expenses including amortization and depreciation and compared to total revenue is as follows percent of supplies percent of supplies year to total expenses to total revenue dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure hospital billing practices the format for hospital bills used by petitioners' hospitals follows the outline of a uniform bill developed by the health insurance industry in conjunction with the health care financing administration and private insurance_companies the patient is furnished a summary bill that shows separate charge categories such as patient room charges pharmacy medical surgical supplies and laboratory upon request the patient can receive a more detailed bill that itemizes each separate charge within the broad categories the particular type of medical_care provided to the patient determines how items are listed on a summary bill for example the bill often identifies charges by location such as patient room operating room recovery room delivery room nursery emergency room or intensive care unit the bill may also identify charges by procedures such as radiology anesthesia nuclear medicine various laboratory procedures including endoscopy electrocardiology echogram electromyogram cardiac function cardiac catheterization electroencephalography computerized axial tomography ultrasound and angiocardiology inhalation therapy pulmonary function physical therapy hemodialysis and occupation therapy the detailed bill may identify charges by the name and or code of a particular medical supply used in diagnosing or treating the patient central supply breaks down certain medical_supplies that are received in bulk into separate issue units on each issue unit it places a sticker which includes a procedure code number and a short description of the item when a medical supply with a sticker is used in treating the patient the nurse peels off the sticker and puts it on the patient's daily charge card the patient's daily charge cards for all departments except the operating room and pharmacy are sent back to central supply where each item's procedure code is keyed into a hospital computer terminal which is connected directly with the main data center at hca's corporate office in nashville tennessee the appropriate charge to the patient's account is made automatically for a later billing to the patient when a medical supply is used during a surgical procedure in the operating room the nurse checks the item off on a charge sheet maintained in the name of each patient undergoing a surgical procedure after the conclusion of the surgical procedure the charge sheet is used by operating room personnel to key the appropriate item procedure codes into the computer for posting to the patient's account all orders for medications for a patient are listed on a mar prepared for that patient and delivered by the pharmacy department to the attending nurse station the nurse checks off each item of medication on the mar as it is administered to the patient a copy of the mar is returned to the pharmacy department which then inputs the appropriate patient charge into the hospital computer terminal each hospital's computer procedure file contains all of the hospital's procedure codes for various patient procedure charges including those in which medical_supplies are used when hospital personnel input a patient number and a procedure code for a charge the procedure file automatically posts the charge amount to accounts receivable--patient to a general ledger revenue account and to the patient's account the patient charge amount for many individual procedures involving a medical supply is determined by the hospital based on a schedule of algorithms input into the computer the schedule of algorithms typically determines the charge for a procedure involving a medical supply as a multiple of the cost of the item used or as a multiple of the average wholesale price of the pharmaceutical used the amount of that multiple varies from item to item and ranges from percent of cost to well over big_number percent of cost each hospital's computer room master_file contains all hospital room numbers and their respective rates the room master_file automatically posts room charges daily not only to accounts receivable--patient and to a general ledger revenue account but also to the patient's account and to the billing or receivable system a charge for nursing care is not separately listed on either the summary or the detailed bills provided to the hospitals' patients the charge for nursing is included in the charge for the room in the charge identified by location and in the other charge categories including the cost of certain medical_supplies used for patients petitioners' system of billing typical of most hospitals has evolved over time in conformity with the reimbursement practices and procedures of private insurance_companies as well as medicare and medicaid and in conformity with state laws and regulations during the beginning of the 20th century hospitals typically charged for their services on a per-case or per_diem basis subsequently with the advent of the private health insurance industry particularly blue cross blue shield organizations pressure was placed on hospitals to develop a charging structure which would enable the insurer to measure the degree of service furnished to each patient so that the insurer company could assure itself that it was not subsidizing the cost of care furnished to other patients consequently insurance_companies required hospitals to detail charges and to bill for services on a departmental basis until medicare and medicaid paid hospitals based on the cost of services as computed under a formula using the detailed charges listed by the hospitals effective with medicare cost reporting periods beginning on and after date however medicare began to phase in over a 3-year transition_period its system of paying hospitals for inpatient services on the basis of diagnostic related groups drg’s under that system hospitals are paid a flat amount for a particular procedure such as a gall bladder operation regardless of the precise course of treatment administered to the patient the length of the hospital stay or the number and type of medical_supplies used additional payments however may be made to hospitals for discharges involving an extremely long stay or unusually high costs when compared to most discharges classified in the same drg managed care networks hmo's and some insurance_companies also employ similar reimbursement practices between and percent of hospital bills are paid on the basis of drg’s or some other negotiated per case or per_diem basis in most cases the itemized bill does not bear any particular relationship to the amount that actually will be due the hospital for the services provided hospitals however continue to detail charges in their bills because medicare and insurance_companies continue to require such itemization insurers pay some types of hospital stays based on detailed itemized charges such as outpatient hospital stays and psychiatric stays uninsured patients with the ability to pay are presented with a complete bill and may be held liable for payment of the full amount for most of their income hospitals contemplate receiving two or more payments on behalf of the patient consisting of one or more payments from third-party payers and one or more payments of a deductible or copayment amount by the patient petitioners' accounting system petitioners maintain the hospitals' books_and_records on a functional accounting system which separates the various functions of operating a hospital into general ledger cost centers whether or not those functions represent separate responsibility cost centers accordingly revenues and expenses for the same function are recorded in the related revenue and expense centers9 shown in petitioners' chart of accountsdollar_figure the hospitals' revenue centers generally are classified into routine services and ancillary services examples of routine service revenue centers are medical surgical acute care intensive care--medical and new born care examples of routine ancillary revenue centers are central supply laboratory and blood bank additional details indicated in the accounting system are the classification of the particular revenue within the revenue center such as inpatient or outpatient revenue the type of payment expected with respect to the patient and the for example the central supply center would be credited or charged with all direct revenues and expenses_incurred in preparing and issuing medical and surgical supplies and other equipment to patients appropriate subaccounts would be established to accumulate the expenses of the center under classifications such as salaries and wages professional fees supplies etc a chart of accounts is a listing of account titles with numerical symbols employed in the compilation of accounting data concerning the assets liabilities capital revenue and expenses of an enterprise american hospital association chart of accounts for hospital sec_25 ed identification of specific medical_supplies used while performing a particular hospital procedure costs classified as payroll fees and cost of sales--supplies repairs leases and rental must be recorded in the cost centers responsible for incurring and controlling such costs supplies are charged to operations during the period in which they are consumed or expended petitioners use a specific identification requisition system to identify and allocate appropriate supply costs to the consuming cost center and to identify the period in which the supplies were consumed fixed costs such as depreciation interest rent taxes and insurance employee_benefits and certain overhead costs such as maintenance and repairs are not departmentalized under petitioners' accounting system but are recorded in specified cost centers thus under petitioners' accounting system petitioners track patient revenue operating_expenses and gross margins for each hospital they also track financial operating indicators on such items as revenue labor costs and supply costs among others the hospitals also maintain separate_accounts for such categories as operating room central supply laboratory pharmacy dietary plant operations maintenance linen and housekeeping petitioners' chart of accounts petitioners' hospitals record their revenue and expenses pursuant to a uniform chart of accounts promulgated by hca's corporate offices in nashville petitioners' hospitals are required to follow hca's chart of accounts in recording all revenue and expense items the revenue and expense center section of the chart of accounts lists the functions that normally are performed in a hospital each hospital is expected to establish a functional cost center for each material function that it performs the hca chart of accounts gives individual hospitals a certain degree of flexibility in selecting which accounts to use to track costs and revenue hospitals are permitted to establish separate more detailed accounts within ranges prescribed by the chart of accounts for example hospitals might establish separate_accounts within the prescribed range to record revenue and expenses related to the use of medical_supplies in the operating room the emergency room and other areas of the hospital the hca chart of accounts is based upon the chart of accounts for hospitals published by the american hospital association aha the aha strongly recommends to its member hospitals the use of an accrual_method of accounting for financial_accounting purposes to insure completeness accuracy and meaningfulness of accounting data accounting methods used by petitioners and in the hospital industry before for financial reporting purposes many non- profit and for-profit hospitals used an accrual_method of accounting during that time for tax purposes however many nonprofit hospitals used an accrual_method of accounting while many for-profit hospitals used the cash_method or a hybrid method of accountingdollar_figure petitioners use an accrual_method of accounting for financial reporting purposes and for reporting to the securities_and_exchange_commission sec tax returns and history of use of method of tax_accounting hca adopted and used an accrual_method of accounting for federal_income_tax purposes on its initial federal_income_tax return and continues to use such method before the taxable_year ended most of hca's hospitals and other subsidiaries used the cash_method_of_accounting in reporting taxable_income for federal_income_tax purposes on the returns as originally filed for each taxable_year ended before hca's tax department prepared records to reconcile income determined on the accrual_method used for financial reporting purposes and income computed on the cash_method used for tax reporting purposes hca's tax department retained the results of the computations made in arriving at cash_method taxable_income as shown on petitioners' federal_income_tax returns and made those results sec_448 which was added to the code by sec_801 of the tax_reform_act_of_1986 publaw_99_514 100_stat_2345 wherein congress required certain corporations including hospitals to change prospectively beginning in to an overall accrual_method does not apply to the accounting issue under discussion in the instant opinion available to respondent's agents examining petitioners' books and returns audit at the end of petitioners owned and operated hospitals during an examination of petitioners' corporate_income_tax returns for the taxable years ended and the internal_revenue_service irs district_director nashville tennessee proposed a number of adjustments including a proposal to change the method_of_accounting of hca's hospitals using the cash_method to an accrual_method as grounds for the proposal to place those hospitals on an accrual_method of accounting the revenue_agent's_report rar asserted inter alia that because inventories were material and had a direct effect on taxable_income the cash_method did not properly reflect income the rar also asserted that the cash_method did not properly reflect petitioners' income regardless of inventories because the cash_method did not match revenue with expenditures furthermore the rar indicated that petitioners had not obtained the approval of the commissioner of internal revenue commissioner to change the method_of_accounting from the accrual basis used to maintain their books_and_records to the cash_method used for tax purposes additionally the rar stated that because the purchase or sale of merchandise was an income-producing factor for petitioners' hospitals they were required to use inventories pursuant to sec_1_446-1 income_tax regs the rar further asserted that the existence of merchandise inventories required the hospitals to use an overall accrual_method in disagreeing with the proposed adjustments petitioners contended that they were entitled to use the cash_method in reporting their income because the hospitals merely used or consumed various medical_supplies in the course of providing typical hospital services subsequently the commissioner issued a notice_of_deficiency for the years ended and petitioners timely filed a petition in the u s tax_court challenging the proposed change in accounting_method as well as certain other determinations of the commissioner the issues raised in the petition including the accounting_method adjustment were then referred for consideration to the irs appeals_office in nashville nashville appeals_office the nashville appeals_office considered the case in early dollar_figure respondent objects to the admission of evidence relating to consideration of the proposed adjustments for the years ended and by the nashville appeals_office on the ground that the discussions with the appeals officers were settlement negotiations and thus evidence relating to such matters is inadmissible pursuant to fed r evid which generally renders inadmissible evidence of compromises and offers to compromise we have held in a prior opinion in the instant case that evidence relating to the resolution of such matters is not excludable under fed r evid because the evidence was not presented to show the validity or invalidity of petitioners' claim that the hybrid method clearly reflects income hospital corp of america v commissioner tcmemo_1994_100 see also 105_tc_1 two appeals officers were assigned to the case hubert johnson appeals officer johnson and robert sinclair appeals officer sinclair appeals officer johnson was responsible for the method_of_accounting issue but both appeals officers attended the conferences relating to the accounting_method_issue petitioners' tax director terry deaton mr deaton and petitioners' in-house counsel charles l kown mr kown among others represented petitioners during the negotiations with the nashville appeals_office regarding the accounting_method_issue in an effort to resolve the case appeals officer johnson proposed that the hospitals report a portion of their income and related expenses on an accrual_method and the balance of income and related expenses on the cash_method hereinafter sometimes referred to as the hybrid method petitioners agreed to the proposal under the hybrid method the amount included in income on an accrual basis was computed by multiplying each hospital's year-end patient receivables by the ratio of total revenue in the central supply and pharmacy accounts to total revenue in all patient revenue accounts appeals officer johnson and petitioners' representatives agreed to petitioners' use of a reserve_method of accounting for bad_debts calculated by applying the black_motor_formula in hca's chart of accounts defines bad_debts as accounts which are deemed uncollectible from the patient or any third party due continued conjunction with the hybrid method see 41_bta_300 affd 125_f2d_977 6th cir additionally they agreed that the cost of medical_supplies was to be capitalized in a supply inventory and deducted only when such supplies were consumed in the course of treating the patient rather than when the supplies were purchased during their negotiations with appeals officer johnson one of petitioners' representatives requested a closing_agreement relating to the use of the hybrid method but appeals officer johnson refused because he knew that petitioners' returns for subsequent taxable years were already under examination and he did not want to preclude resolution of such years on a different basis appeals officer johnson and appeals officer sinclair viewed the resolution of the and years as merely a settlement on the basis of the hazards_of_litigation they did not intend for their actions to effectuate a change in method_of_accounting for the hospitals neither appeals officer johnson nor appeals officer sinclair believed that as a result of their actions the irs was bound to permit the use of the hybrid method by the hospitals for subsequent years mr deaton and mr kown however believed that petitioners' method_of_accounting for the hospitals had been changed to the hybrid method by the irs as a result of the continued to the patient's unwillingness or inability to pay agreement they reached with appeals officers johnson and sinclair during the negotiations mr deaton informed appeals officer sinclair that petitioners would file their consolidated return using the hybrid method even though such return had initially been prepared on the cash_method and the time for filing was near mr kown would not have agreed to adopt the hybrid method for the and years had he known that the irs would object to its use for petitioners' returns filed for subsequent taxable years in an attempt to memorialize his understanding of the agreement with appeals officers johnson and sinclair mr kown wrote them a letter on date in which he outlined his understanding of the proposed resolution of the accounting_method_issue mr kown further stated that it was petitioners' understanding that their agreement with respect to such issue would be binding until congress expressly prohibited the hybrid method_of_accounting by hospitals mr kown sent the letter prior to the time the stipulations regarding such issues were prepared and filed with the u s tax_court he did not receive a written response to his letter but he subsequently discussed it in a telephone conversation with appeals officer sinclair at such time appeals officer sinclair while making no promises indicated that he thought that the hybrid method would continue to be followed unless a statutory change or a final controlling court decision required a different result the adjustments calculated for pursuant to the hybrid method included adjustments resulting from the changes in accounts_receivable accounts_payable and supplies for and also the cumulative balances in such accounts no adjustment was made to subtract the corresponding portion of year-end accounts_receivable ie the beginning of the year balance for the adjustment for taxable_year ended was computed in the same manner except that the amount that was included in income for was subtracted from the year-end cumulative balance to determine the amount to be included for the resolution of the accounting adjustment and certain other adjustments raised in the notice_of_deficiency issued for taxable years ended and were reflected in a stipulation filed with the u s tax_court petitioners litigated another issue for taxable years ended and in the u s tax courtdollar_figure audit while the nashville appeals_office was considering the resolution of petitioners' taxable years ended and a team of revenue agents concluded their audit of petitioners' returns for taxable years ended and the rar for those years raised numerous issues including a challenge to the use of the cash_method_of_accounting by some of hca's subsidiaries the see 81_tc_520 examination for the taxable years ended and was suspended however when petitioners filed their petition with the tax_court relating to the same accounting issue for the taxable years ended and after the accounting_method_issue for the taxable years ended and was resolved the examination of petitioners' returns for the taxable years ended and resumed following consultation with the nashville appeals_office the revenue agents revised the rar to compute petitioners' taxable_income for taxable years ended and using the hybrid method but modified to include in patient receivables the net debit balances shown as due from medicare and medicaid hereinafter sometimes referred to as the hybrid method as modified petitioners agreed to those adjustments and paid the resulting deficiencies for the taxable years ended and audit in date a team of revenue agents commenced an examination of petitioners' returns for the taxable years ended through the cash_method_of_accounting had been used by most of hca's subsidiaries for such years the revenue agents did not propose to change the hospitals to an overall accrual_method of accounting but rather after discussions with the nashville appeals_office and pursuant to instructions from their case manager they used the hybrid method as modified to compute income for the hospitals for the years ended through petitioners accepted the proposed adjustments and paid the resulting deficiencies returns filed under the hybrid method for the taxable_year ended most of hca's hospitals used the hybrid method for reporting income for federal tax purposesdollar_figure to reconcile each hospital's income recorded on the accrual_method used for financial reporting purposes to the hybrid method used for federal_income_tax purposes hca's tax department prepared records referred to as cash conversions reflecting the appropriate adjustments when filing the return for taxable_year ended petitioners did not increase year- end patient accounts_receivable to which the hybrid method percentage was applied to include the net debit balance of medicare and medicaid receivables as proposed and agreed to on audit of the returns filed for the years ended and because petitioners had filed the return for taxable_year ended before the conclusion of the examination of the returns filed for taxable years ended and for taxable_year ended the hospitals included the net debit balance of the number of hospitals owned by petitioners reporting for federal_income_tax purposes on an accrual_method and the hybrid method for each of the years ended through were accrual hybrid medicare and medicaid receivables in patient receivables for purposes of calculating the revenue to be reported on the accrual_method audit a team of revenue agents examined petitioners' returns for the taxable years ended and and proposed in their rar to change inter alia the hospitals' method_of_accounting from the hybrid method or the hybrid method as modified to an overall accrual_method the reasons cited in the rar were essentially identical to the reasons cited in the rar's for the and audits in addition the rar contended that the returns filed using the hybrid method or the hybrid method as modified were difficult to audit at petitioners' request the accounting issue was referred for consideration to the atlanta georgia appeals_office the appeals officer reviewing the returns for taxable years ended and appeals officer griffin concluded that the accounting_method_issue adjustment for the years ended and appeared to have been computed as a change in method_of_accounting rather than as an adjustment relating to those years alone and that use of the hybrid method as modified clearly reflected income of the hospitals accordingly in date appeals officer griffin resolved the proposed accounting_method adjustment for the years ended and by permitting petitioners to use the hybrid method as modified but adjusting for the years under consideration the fraction used to determine the portion of patient receivables to be reported on an accrual_method by including in the numerator of that fraction the revenue included in certain additional accounts which were similar in nature to the central supply and pharmacy accounts so as to correct for perceived deviations from the hybrid method agreed to for the earlier years hereinafter referred to as the hybrid method as further modified the inclusion of the revenue from such additional accounts raised the percentage of year-end patient receivables being reported on an accrual_method by approximately one and one-half percentage points returns for the years in issue the accounting_method adjustment for petitioners' taxable years ended and was resolved in date at which time petitioners' returns for the taxable years ended through already had been filed for such years the hospitals used the hybrid method as modified for reporting taxable_income petitioners also used the hybrid formula as modified rather than the hybrid formula as further modified for the return they filed for taxable_year ended because they were informed that respondent's revenue agents auditing the returns for taxable years ended and intended to challenge petitioners' use of the hybrid method for those years the teams of agents assigned to audit petitioners' returns for taxable years ended and and taxable years ended and likewise challenged petitioners' use of the hybrid method as modified for reporting taxable_income of the hospitals without considering the effect of other adjustments the use of an overall accrual_method of accounting would increase petitioners' income for the taxable years ended through as set forth in the following table year amount dollar_figure big_number big_number big_number big_number big_number for taxable years ended through the percentages of revenue derived from operations of petitioners' u s -owned hospitals from room and board including nursing services and ancillary services as reported on forms 10-k that petitioners filed with the sec were as follows room and board ancillary service sec_66 ancillary services include among other things outpatient treatments physiotherapy the use of the operating room the recovery room the delivery room or special facilities examinations laboratory tests x-rays ekg’s as well as the administration or use of medical_supplies for psychiatric hospitals ancillary services include group and individual therapy opinion sec_446 a requires a taxpayer to compute taxable_income under the method_of_accounting it regularly uses in sec_446 provides in pertinent part as follows sec_446 general_rule for methods_of_accounting a general_rule --taxable income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes his income in keeping his books b exceptions --if no method_of_accounting has been regularly used by the taxpayer or if the method used does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income c permissible methods --subject to the provisions of subsections a and b a taxpayer may compute taxable_income under any of the following methods of accounting-- the cash_receipts_and_disbursements_method an accrual_method any other method permitted by this chapter or any combination of the foregoing methods permitted under regulations prescribed by the secretary d taxpayer engaged in more than one business --a taxpayer engaged in more than one trade_or_business may in computing taxable_income use a different method_of_accounting for each trade_or_business e requirement respecting change_of_accounting_method --except as otherwise expressly provided in this chapter a taxpayer who changes the method_of_accounting on the basis of which he regularly computes his income in keeping his books shall before computing his taxable_income under the new method secure the consent of the secretary keeping its books sec_446 however provides that if the method_of_accounting regularly utilized by the taxpayer does not clearly reflect taxable_income the computation of taxable_income shall be made under such method as in the commissioner's opinion does clearly reflect income the commissioner's authority under sec_446 reaches not only overall methods_of_accounting but also a taxpayer's method_of_accounting for specific items of income and expense 102_tc_87 affd 71_f3d_209 6th cir 91_tc_1101 affd 882_f2d_820 3d cir sec_1_446-1 income_tax regs it is well recognized that sec_446 grants the commissioner broad discretion in matters of accounting and gives the commissioner wide latitude to adjust a taxpayer's method_of_accounting so as to reflect income clearly e g 439_us_522 394_f2d_738 2d cir revg 46_tc_698 92_tc_206 sec_446 imposes a heavy burden_of_proof on a taxpayer disputing the commissioner's determination on accounting matters thor power tool co v commissioner supra pincite to prevail a taxpayer must establish that respondent's determination is clearly unlawful or plainly arbitrary id nonetheless where a taxpayer's method_of_accounting does clearly reflect income respondent cannot require the taxpayer to change to a different method even if the commissioner's method more clearly reflects income ford motor co v commissioner f 3d pincite 104_tc_367 85_tc_485 additionally the commissioner may not require a taxpayer to adopt a method_of_accounting which does not clearly reflect income 88_tc_1500 our inquiry is limited to the question of whether the accounting_method in issue clearly reflects income and we do not decide whether a method is superior to other possible methods 98_tc_457 affd 58_f3d_413 9th cir see also 291_us_193 generally a taxpayer's accounting_method clearly reflects income if it results in accurately reported taxable_income under a recognized method_of_accounting 420_f2d_352 1st cir affg tcmemo_1969_79 rlc indus co v commissioner supra pincite see also honeywell inc v commissioner tcmemo_1992_453 affd without published opinion 27_f3d_571 8th cir dollar_figure whether to determine whether an accounting_method clearly reflects income the court_of_appeals for the sixth circuit to which an continued a particular method_of_accounting clearly reflects income is a question of fact which must be decided on a case-by-case basis ansley-sheppard-burgess co v commissioner supra 78_tc_1029 the court's task is not to determine whether in its own opinion the taxpayer's method_of_accounting clearly reflects income but to determine whether there is an adequate basis in law for the commissioner's conclusion that it does not 832_f2d_436 7th cir 664_f2d_881 2d cir ansley-sheppard-burgess co v commissioner supra financial and tax_accounting treatment may often diverge thor power tool co v commissioner supra pincite 845_f2d_1541 9th cir affg tcmemo_1986_36 consequently even if a method_of_accounting comports with generally_accepted_accounting_principles gaap the method will not control for tax purposes if it does not clearly reflect income thor power tool co v commissioner supra pincite see also hamilton indus inc v continued appeal in the instant case would lie absent stipulation to the contrary follows the standard enunciated in 202_f2d_112 2d cir that income should be reflected with as much accuracy as standard methods_of_accounting practice permit 796_f2d_843 6th cir affg in part and revg in part akers v commissioner tcmemo_1984_208 revd per curiam on another issue 482_us_117 commissioner 97_tc_120 92_tc_1314 62_tc_469 affd 536_f2d_874 9th cir moreover an accounting_method that conforms to gaap but does not comply with the commissioner's regulations may not clearly reflect income peninsula steel prods equip co v commissioner supra sec_446 specifically recognizes as permissible methods_of_accounting the cash_receipts_and_disbursements_method cash_method an accrual_method any other method permitted by chapter of the internal_revenue_code or any combination of the foregoing methods permitted under regulations prescribed by the secretary_of_the_treasury a hybrid method generally under the cash_method_of_accounting an item_of_income or expense is reported when received or paid without regard to the economic events giving rise to the item under an accrual_method of accounting on the other hand an item_of_income or expense generally is reported for the accounting_period during which all the events have occurred which fix the taxpayer's right to receive the item_of_income or which establish the fact of liability giving rise to the deduction and the amount thereof can be determined with reasonable accuracydollar_figure hallmark cards for years after sec_461 also requires the occurrence of economic_performance with respect to a liability inc v commissioner 90_tc_26 sec_1 c ii a income_tax regs petitioners contend that respondent's determination requiring the hospitals to change from the hybrid method to an overall accrual_method was an abuse of respondent's discretion because during earlier audits respondent had changed those hospitals from the cash_method to the hybrid method and in subsequent audits had reviewed and approved the use of the hybrid method petitioners assert that in changing the hospitals to the hybrid method respondent necessarily determined that the hybrid method clearly reflected the hospitals' income and that during the years in issue there were no changes in the law or the facts which would cause the hybrid method to fail in continuing to reflect income clearly accordingly petitioners contend respondent cannot now change the hospitals to an overall accrual_method for the years in issue on the other hand respondent contends that no change in petitioners' method_of_accounting was approved by respondent as clearly reflecting income when respondent's agents resolved the examinations of petitioners' returns for taxable years ended through accordingly respondent contends the resolution of those years by the agreement to use the hybrid method was merely for settlement purposes respondent also contends that the hospitals purchased and sold inventory and consequently they must use an accrual_method for the taxable years ended through as mandated by sec_1_446-1 income_tax regs regardless of any determination respondent may have made for taxable years ended through additionally respondent contends that petitioners' hybrid method does not clearly reflect income the parties devoted a considerable portion of their briefs to advocating their respective positions that respondent did or did not change the hospitals to the hybrid method_of_accounting as part of the resolution of the audit of petitioners' returns sec_1_446-1 income_tax regs provides as follows special rules i in any case in which it is necessary to use an inventory the accrual_method of accounting must be used with regard to purchases and sales unless otherwise authorized under subdivision ii of this subparagraph ii no method_of_accounting will be regarded as clearly reflecting income unless all items of gross_profit and deductions are treated with consistency from year to year the commissioner may authorize a taxpayer to adopt or change to a method_of_accounting permitted by this chapter although the method is not specifically described in the regulations in this part if in the opinion of the commissioner income is clearly reflected by the use of such method further the commissioner may authorize a taxpayer to continue the use of a method_of_accounting consistently used by the taxpayer even though not specifically authorized by the regulations in this part if in the opinion of the commissioner income is clearly reflected by the use of such method see sec_446 and paragraph a of this section which require that taxable_income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes his income in keeping his books and sec_446 and paragraph e of this section which require the prior approval of the commissioner in the case of changes in accounting_method for taxable years ended and as will be discussed more fully below we conclude that the hybrid method_of_accounting clearly reflects petitioners' income for the years in issue20 and consequently it was an abuse_of_discretion for respondent to change petitioners to an overall accrual_method of accounting for the years ending through dollar_figure accordingly we need not nor do we address herein the issue of whether respondent changed the hospitals' method_of_accounting during an earlier auditdollar_figure as noted supra note beginning in petitioners are required by sec_448 to use an overall accrual_method although petitioners contend in their briefs that the cash_method is an appropriate method_of_accounting for the hospitals they do not assert a claim that tax for each of the years ended through should be recomputed under the cash_method and they concede that the hybrid method_of_accounting clearly reflects their income for those years accordingly we deem petitioners' failure to assert a claim for recomputation of tax under the cash_method_of_accounting as a concession that income should be reported on the hybrid method_of_accounting for the years ended through respondent argues that the change_of_accounting_method issue is in reality a change from the cash_method to the accrual_method respondent however does not seek to hold petitioners to the cash_method_of_accounting rather respondent seeks to impose a different method under such circumstances the consent of the commissioner under sec_446 which requires the commissioner's prior consent to a change_of method_of_accounting for computing income generally is not required see convergent technologies inc v commissioner tcmemo_1995_320 when the commissioner does not seek to hold a taxpayer to a previously adopted method_of_accounting but rather seeks to impose another method in place of the one utilized by the taxpayer the consent of the commissioner under section continued the parties’ briefs also extensively debated the question of whether petitioners’ sales of medical_supplies are sales of merchandise which would require the maintenance of inventories and an overall accrual_method of accounting specifically petitioners contend that the large inventories of medical_supplies maintained by the hospitals are not merchandise sold to patients they argue that their hospitals are engaged in service businesses and that such supplies do not fit the definition of merchandise ie goods acquired or produced for sale to customers in the ordinary course of business at a profit but are merely items used in the course of providing medical services accordingly petitioners maintain that the hospitals are not required to use an accrual_method of accounting for their medical_supplies alternatively petitioners contend that even if the medical_supplies are merchandise the hybrid method as further modified specifically is permitted under respondent's regulations and clearly reflects the income of the hospitals respondent contends on the other hand that sec_471 does not require that merchandise be sold only that it be purchased and then used in some way to produce income accordingly respondent contends that sec_1_471-1 income_tax continued e is generally not required citing 55_tc_1101 and 56_tc_765 regs is not limited to goods held_for_sale to retail customers or even just to sale transactions but is broad enough to capture every transaction in which petitioners' hospitals use a medical supply in treating a patient respondent maintains that medical_supplies are considered to be merchandise in the business of the respective manufacturers wholesalers and retailers which manufacture distribute and sell the medical_supplies that the medical_supplies continue to be merchandise sec_1_471-1 income_tax regs provides in part as follows sec_1_471-1 need for inventories in order to reflect taxable_income correctly inventories at the beginning and end of each taxable_year are necessary in every case in which the production purchase or sale of merchandise is an income-producing factor the inventory should include all finished or partly finished goods and in the case of raw materials_and_supplies only those which have been acquired for sale or which will physically become a part of merchandise intended for sale in which class fall containers such as kegs bottles and cases whether returnable or not if title thereto will pass to the purchaser of the product to be sold therein merchandise should be included in the inventory only if title thereto is vested in the taxpayer accordingly the seller should include in his inventory goods under contract for sale but not yet segregated and applied to the contract and goods out upon consignment but should exclude from inventory goods sold including containers title to which has passed to the purchaser a purchaser should include in inventory merchandise purchased including containers title to which has passed to him although such merchandise is in transit or for other reasons has not been reduced to physical possession but should not include goods ordered for future delivery transfer of title to which has not yet been effected when purchased by petitioners' hospitals and that the medical_supplies therefore are merchandise which must be inventoried and are subject_to sec_471 respondent posits that the test for distinguishing merchandise inventory from supplies inventory is whether the applicable item has been separately charged to a patient petitioners disagree with respondent's definition of merchandise they assert that the hospitals do not acquire medical_supplies for sale to patients the transactions between hospitals and patients are not intended as sales the transactions are not viewed as sales and sales do not occur petitioners contend that the hospitals' patients obtain no right to select control transfer to others dispose_of or otherwise exercise normal ownership rights over the supplies used in providing services to them petitioners argue that even such items as crutches or admission kits are provided by a hospital because of the particular treatment needs of the patient while in the hospital and not as a means of selling those items to the patient in support of their respective positions the parties presented the opinions of various experts because we conclude below that petitioners’ use of the hybrid method clearly reflects the income of the hospitals we do not decide the question of whether the furnishing of medical_supplies by petitioners’ hospitals as a part of the rendering of services to their patients could be considered to be a sale of merchandise which must be inventoried pursuant to sec_1 income_tax regs petitioners contend that even if its hospitals are required to use inventories under sec_471 the use of an overall accrual_method is not necessary to reflect income clearly they maintain that under sec_1_446-1 income_tax regs an accrual_method is required only with regard to sec_1_446-1 income_tax regs provides in pertinent part as follows permissible methods -- in general subject_to the provisions of paragraphs a and b of this section a taxpayer may compute his taxable_income under any of the following methods_of_accounting iv combinations of the foregoing methods a in accordance with the following rules any combination of the foregoing methods_of_accounting will be permitted in connection with a trade_or_business if such combination clearly reflects income and is consistently used where a combination of methods_of_accounting includes any special methods such as those referred to in subdivision iii of this subparagraph the taxpayer must comply with the requirements relating to such special methods a taxpayer using an accrual_method of accounting with respect to purchases and sales may use the cash_method in computing all other items of income and expense however a taxpayer who uses the cash_method_of_accounting in computing gross_income from his trade_or_business shall use the cash_method in computing expenses of such trade_or_business similarly a taxpayer who uses an accrual_method of accounting in computing business_expenses shall use an accrual_method in computing items affecting gross_income from his trade_or_business continued purchases and sales and that the cash_method is permitted for computing all other items of income and expense they contend further that the hybrid method is expressly recognized and approved by respondent’s regulations petitioners additionally contend that if the applicable hospitals were actually engaged in the sale of supplies they would be entitled to use the installment_method of reporting income which would result in approximately the same or somewhat less income being reported than what was reported under the hybrid method as further modified respondent contends on the other hand that petitioners may not use the hybrid method as further modified because only a unitary_business is involved in the instant case petitioners counter that the hybrid method is an appropriate method even when a taxpayer’s business is a single business rather than multiple businesses we agree with petitioners’ conclusion that the regulations do not restrict the use of a hybrid method to taxpayers engaged in more than one business cf sec_1 c iv through d income_tax regs sec_1_446-1 income_tax regs authorizes the use of a hybrid method such as the one used by petitioners in the continued b a taxpayer using one method_of_accounting in computing items of income and deductions of his trade_or_business may compute other items of income and deductions not connected with his trade_or_business under a different method_of_accounting emphasis supplied instant case the regulation provides a taxpayer using an accrual_method of accounting with respect to purchases and sales may use the cash_method in computing all other items of income and expense consequently taxpayers are specifically allowed to use the accrual_method for purchases and sales of inventory_items and the cash_method for the remaining items of income and expense the hybrid method formulated during the audit of petitioners’ returns was designed to capture for accrual purposes income and expenses relating to the purchases and sales of inventory while permitting income and related expenses from all other sources to be computed on the cash_method in three succeeding audits respondent’s agents used the hybrid method as modified or as further modified to incorporate additional income respondent does not argue nor do we find that petitioners’ hospitals impermissibly mixed the cash and accrual methods by for example reporting income on the cash_method and related expenses on an accrual_method in contravention of sec_1 c iv income_tax regs see supra note petitioners’ hospitals moreover utilize a sophisticated cost center accounting system under which it is quite feasible to accurately segregate accounts containing merchandise for which an accrual_method is required from accounts which do not contain merchandise for which the cash_method is appropriate under such circumstances we are persuaded that petitioners’ hospitals utilized a hybrid method permitted under the regulations respondent’s acquiescence in petitioners’ use of the hybrid method and the hybrid method as modified or as further modified over four consecutive audit cycles to compute taxable_income of the applicable hospitals while not binding on respondent under the circumstances of the instant case is a factor in petitioners’ favor see 36_tc_142 26_tc_301 see also 78_tc_445 another favorable factor is the overwhelming acceptance of the cash_method_of_accounting in the health care industry see public service co v commissioner supra 72_tc_521 affd 633_f2d_512 7th cir additionally petitioners’ hospitals are in the health care industry which is primarily a service industry see 35_tc_236 see also audits of providers of health care services aicpa audit and accounting guide office of management and budget standard industrial classification manual such industries historically have been permitted to use the cash_method respondent objects to petitioners' use of the hybrid method_of_accounting for the hospitals because of the disparity between the income reported under that method and the income that would have been reported had the hospitals employed an overall accrual_method of accounting that disparity results because a portion of income is reported on the cash_basis we have noted on other occasions that some distortion_of_income is inherent in the cash_method_of_accounting for example in 71_tc_1083 affd 650_f2d_1046 9th cir we stated the cash_method_of_accounting will usually result in some distortion_of_income because the benefits derived from payments for expenses or materials extend to varying degrees into more than one annual_accounting_period if the cash_method is consistently utilized and no attempt is made to unreasonably prepay expenses or purchase supplies in advance the distortion is not material and over a period of years the distortions will tend to cancel out each other we are satisfied from the record in the instant case that the hospitals made no attempt to unreasonably prepay expenses or purchase supplies in advance or to intentionally delay the billing of receivables to defer collections to the next taxable_year there is no evidence that the hospitals' books are kept inaccurately unfairly or dishonestly sec_1_446-1 income_tax regs expressly recognizes that a uniform accounting_method cannot be prescribed for all taxpayers and that the appropriateness of any given method will depend upon the taxpayer's needs 83_tc_912 the method_of_accounting and the nature of a taxpayer's trade_or_business are inextricable accordingly industry practice and trade custom although not dispositive are factors to be considered in determining whether a method_of_accounting clearly reflects income public service co v commissioner supra pincite 76_tc_708 73_tc_980 epic metals corp subs v commissioner tcmemo_1984_322 affd without published opinion 770_f2d_1069 3d cir consequently any distortion_of_income must be examined in light of the business practice or business activities that give rise to the transaction which the commissioner has determined must be accorded a different accounting treatment van raden v commissioner supra in the instant case the use of a hybrid method_of_accounting was specifically designed for petitioners’ hospitals during the audit of petitioners' returns for the taxable years ended and to capture for accrual purposes income and expenses relating to the purchases and sales of many medical_supplies while permitting income and related expenses from all other sources to be computed on the cash_method as stated above sec_1_446-1 income_tax regs permits a taxpayer using the accrual_method with respect to purchases and sales to use the cash_method in computing all other items of income and expense provided that the taxpayer's income is clearly reflected by the use of such method accordingly the regulations under sec_446 specifically authorize the use of the hybrid methoddollar_figure see also sec_446 in rlc indus co v commissioner t c pincite the taxpayer a large timber user combined timber in oregon and california into a single block for purposes of computing its depletion under sec_611 and sec_631 even though the taxpayer's method was specifically authorized under the regulations the commissioner argued that the taxpayer's approach did not clearly reflect income we observed in this case petitioner complied with the regulations and was in conformity with accounting principles industry practice and other standards considered in this area respondent argues that the method that she determined would more clearly reflect income respondent's focus is upon the disparity between the method she determined and the one used by petitioner that focus in the setting of this case is an insufficient reason for the imposition of a differing method determined by respondent the best_method is not necessarily the one which produces the most tax in a particular year if as here a taxpayer's method is consistently applied and clearly in sullivan v commissioner tcmemo_1963_264 the taxpayer a subcontractor to general contractors on building construction jobs who also did some manufacturing of component parts changed his method_of_accounting from the cash_method to a modified accrual_method whereby he accounted for purchases and sales on the accrual_method and all other items of income and expense on the cash_method we noted that the commissioner's regulations explicitly sanction such a hybrid method under such circumstances we held that the taxpayer could not accrue as a legal and auditing expense an auditing fee incurred during the tax_year for reconstructing his accounting_records and paid during a later tax_year but that the taxpayer would have to account for and deduct such auditing expense on the cash_method ie the method he used for all his expenses other than purchases reflects income we will not sustain respondent's determination merely because it produces more income_tax for the taxable_year under consideration disparity in amount is not per se necessarily indicative of a failure to clearly reflect income id fn ref omitted in the instant case the record as a whole suggests that a substantial portion of the disparity between income reported on the accrual_method and income reported on the hybrid method results from respondent's proposed accrual of revenue related to room charges and ancillary services such ancillary services would include the use of special facilities such as the operating room the recovery room and the delivery room as well as laboratory tests x-rays physical therapy and group and individual therapy for psychiatric patients because such income results from the provision of services it historically has been reported on the cash_method we also are persuaded by the statement of mr duis one of petitioners’ experts that the increase in accounts_receivable reflected on petitioners' returns for the years in issue primarily resulted from the rapid increase in the number of hospitals that formed hca over those years and not from a change in business practice consequently we do not find that the disparity in income reported under the hybrid method from that which would have been reported under an accrual_method sufficient reason in the instant case for requiring the hospitals to adopt an overall accrual_method of accounting we are persuaded that petitioners' use of the hybrid method was particularly appropriate in view of the hospitals' operations respondent contends however that the hospitals' hybrid method as modified and as further modified does not clearly reflect income because it does not result in income substantially identical to the income which would be reported under an overall accrual_method respondent contends that the substantial- identity-of-results test focuses on whether there are substantial accounts_receivable according to respondent petitioners do not pass the substantial-identity-of-results test because the hospitals have title to a substantial amount of inventory and have a substantial amount of accounts_receivable the courts have applied a substantial-identity-of-results test for determining whether there was an abuse of respondent's discretion in not permitting a taxpayer with inventories to continue to use the cash_method_of_accounting under sec_1_446-1 income_tax regs see ansley-sheppard-burgess co v commissioner t c pincite see also 937_f2d_510 10th cir american fletcher corp v united_states f 2d pincite 796_f2d_843 6th cir affg in part and revg in part akers v commissioner tcmemo_1984_208 revd per curiam on another issue 482_us_117 wilkinson- beane inc v commissioner f 2d pincite j p sheahan associates v commissioner tcmemo_1992_239 surtronics inc v commissioner tcmemo_1985_277 the substantial-identity-of-results test was first articulated in wilkinson-beane inc v commissioner supra the taxpayer had argued that the disparity in gross_income under the cash_method and an accrual_method was inconsequential the court_of_appeals disagreed stating the standard we apply is whether the taxpayer's method_of_accounting reflects his income with as much accuracy as standard methods_of_accounting permit in our view this means that the taxpayer must demonstrate substantial identity of results between his method and the method selected by the commissioner id pincite fn ref omitted we recently had occasion to address the substantial- identity-of-results test in ansley-sheppard-burgess co v commissioner supra in that case the commissioner argued inter alia that in order to show an abuse_of_discretion by the commissioner a taxpayer using the cash_method to report income must in all instances be able to show a substantial identity of results between the cash_method and the method_of_accounting which the commissioner determines clearly reflects the taxpayer's income we disagreed stating respondent's contention that we must apply the substantial-identity-of-results test in cases where the taxpayer is not required to maintain an inventory is without support in the case law id pincite the court_of_appeals for the sixth circuit to which the instant case would be appealable absent stipulation to the contrary applied the substantial-identity-of-results test in asphalt prods co v commissioner supra the taxpayer which produced and sold emulsified asphalt had employed the cash_method_of_accounting from its inception through the taxpayer had only nominal inventories on hand at yearend because it normally closed down its operations for several weeks before the end of the year the taxpayer's principal customers were county governments in tennessee that used emulsified asphalt for road construction and maintenance the county governments received revenues required for that purpose from their share of state gasoline taxes as an effect of the arab oil embargo of the price of emulsified asphalt rose rapidly while the consumption of gasoline dropped sharply consequently the taxpayer's accounts_receivable increased substantially between date and date additionally because suppliers of the petroleum_residue that was the principal ingredient of emulsified asphalt required their customers to accept their allocations of the petroleum_residue on a monthly basis the taxpayer had inventories on hand at the end of and on audit the commissioner determined that the taxpayer had to use the accrual_method of accounting because the use of inventories was necessary to clearly reflect income due to the fact that the production and sale of merchandise was an income-producing factor the commissioner determined additionally that the fluctuations in accounts_receivable resulted in a mismatching of receipts from sales and cost of sales and therefore the cash_method was not appropriate the court_of_appeals for the sixth circuit agreed that the change_of_accounting_method by the commissioner was not an abuse_of_discretion under the circumstances in that though the temporary increase in inventory in the present case was not significant the large increase in accounts_receivable created a situation where only use of the accrual_method of accounting would avoid a serious distortion asphalt prods co v commissioner supra pincite relying on wilkinson-beane inc v commissioner supra the court_of_appeals for the sixth circuit concluded that where the commissioner has determined that the accounting_method used by a taxpayer does not clearly reflect income in order to prevail 'the taxpayer must demonstrate substantial identity of results between his method and the method selected by the commissioner ' id pincite in that case the taxpayer reported income from the sale of merchandise on the cash_method_of_accounting in the instant case the hospitals used a hybrid method not a cash_method_of_accounting in wilkinson-beane inc v commissioner tcmemo_1969_79 we specifically cautioned that it must be remembered that our analysis of the above regulations and cases is in the context of the cash or accrual bases of accounting we are not faced with a hybrid method the substantial-identity-of-results test is not applicable under the circumstances present in the instant case as we read asphalt products it is clear that the focus of the court_of_appeals for the sixth circuit was on the mismatching of the taxpayer's receipts from the sale of products with its cost_of_goods_sold see eg f 2d pincite indeed that court stated if the temporary and rather insignificant increase in inventories of raw materials had been the only basis for the commissioner's determination we would have been inclined to find an abuse_of_discretion we do not construe the code provisions and regulations relating to inventories in the absolute terms adopted by the commissioner and the tax_court however the taxpayer's method_of_accounting did not produce an accurate picture of its income the income_tax is structured on an annual basis using the cash_method the cost of materials sold in was deducted on the return yet the proceeds from that portion of the same sales represented by the accounts_receivable were not included in the taxpayer's gross_receipts as reported on its return unlike the inventory_item the accounts_receivable were not negligible before and did not shrink even to their former size at the end of the oil emergency the taxpayer had accounts_receivable of dollar_figure at the end of these facts supported the commissioner's determination that the cash_receipts_and_disbursements_method did not clearly reflect the taxpayer's income id pincite in the instant case petitioners report patient receivables and related expenses attributable to the pharmacy and central supply accounts on the accrual_method consequently the presence of the substantial accounts_receivable at yearend does not mean that the cost_of_goods_sold had been deducted while the proceeds from the sales of these goods had not been included in income id pincite in light of all the facts and circumstances we conclude that application of the substantial-identity-of-results test is unwarranted in the instant case we have held above that the hybrid method is a permissible method under the regulations and that it clearly reflects the taxable_income of the hospitals we have considered other arguments raised by respondent but find them unpersuasive in view of our holding we do not address petitioners' contention that the legislative_history of sec_801 of the tax_reform_act_of_1986 publaw_99_514 100_stat_2345 adding sec_448 to the code which requires certain corporations including hospitals to change prospectively beginning in to an overall accrual_method demonstrates that congress recognized that under prior_law hospitals could use the cash_method or a hybrid method_of_accounting also we do not address petitioners’ contention that they would be entitled to report on the installment_method if the hybrid method were found not to clearly reflect their income additionally we do not decide respondent’s contention that the hospitals sold merchandise finally as stated above we do not decide the issue of whether respondent changed the hospitals’ method_of_accounting during an earlier audit one final word the instant case contains a voluminous record and involves numerous factual issues to be decided by this court the issue we have decided in this opinion is only the first of such issues albeit the one involving a substantial portion of the deficiencies in controversy as inherently factual as these issues are we think it is appropriate at this juncture to remind the parties of our previous admonitions concerning settlement of the instant case consequently we direct the parties to make another good_faith effort to settle the remaining issues to reflect the foregoing will be issued appropriate orders
